



 





















AMENDED AND RESTATED
TOLEDO TRUCK UNLOADING &
TERMINALING AGREEMENT
















--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article 1
Definitions and Construction
1
Article 2
Term
9
Article 3
Terminaling; Ancillary Services
9
Article 4
Custody, Title and Risk of Loss
12
Article 5
Specification and Contamination
13
Article 6
Condition and Maintenance of the Terminal
14
Article 7
Inspection, Access and Audit Rights
15
Article 8
Scheduling
16
Article 9
Vapor Recovery
16
Article 10
Additional Covenants
16
Article 11
Representations
18
Article 12
Insurance
19
Article 13
Force Majeure, Damage or Destruction
19
Article 14
Suspension of Refinery Operations
20
Article 15
Right of First Refusal
21
Article 16
Shutdown or Idling of Refinery
24
Article 17
Event of Default: Remedies Upon Event of Default
24
Article 18
Indemnification
27
Article 19
Limitation on Damages
28
Article 20
Confidentiality
28
Article 21
Choice of Law
29
Article 22
Assignment
30
Article 23
Notices
31
Article 24
No Waiver; Cumulative Remedies
32
Article 25
Nature of Transaction and, Relationship of Parties
33
Article 26
Arbitration Provision
33
Article 27
General
34








i



--------------------------------------------------------------------------------








Exhibit A     Ancillary Services Fees
Exhibit B     Product and Product Quality
Exhibit C    Nomination and Scheduling
Exhibit D    Designated Refinery Assets


 

ii



--------------------------------------------------------------------------------




AMENDED AND RESTATED
TOLEDO TRUCK UNLOADING & TERMINALING AGREEMENT
This Amended and Restated Toledo Truck Unloading & Terminaling Agreement (this
“Agreement”) is made and entered into to be effective as of June 1, 2014, by and
between PBF Holding Company LLC, a Delaware limited liability company (the
“Company”), and PBF Logistics LP, a Delaware limited partnership (the
“Operator”) (each referred to individually as a “Party” or collectively as the
“Parties”).
WHEREAS, the Operator operates a truck unloading facility located in the
Company’s north tank farm in Toledo, Ohio (together with existing or future
modifications or additions, the “Terminal”);
WHEREAS, the Parties previously entered into that certain Toledo Truck Unloading
& Terminaling Agreement, dated as of May 14, 2014 (the “Original Agreement”),
(a) to provide for the rights and obligations of the Parties with respect to the
Terminal and (b) to record the terms and conditions upon which the Operator
shall provide terminaling services to the Company at the Terminal on a
non-exclusive basis and the Operator shall serve as operator of the Terminal and
bailee of all Products in the custody of the Operator and owned or held by the
Company or any of the Company Designees; and
WHEREAS, the Parties now desire to amend and restate the Original Agreement (a)
to increase the bpd of Products reflected in the Minimum Throughput Commitment
and the Minimum Throughput Capacity, as such terms are defined herein, in each
case as of August 1, 2014, and (b) to make certain other changes the Original
Agreement.
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:
Article 1Definitions and Construction.
Section 1.1    Definitions. For purposes of this Agreement, including the
foregoing recitals, the following terms shall have the meanings indicated below:
“Acquisition Proposal” has the meaning specified in Section 15.3(a).
“Adjustment” has the meaning specified in Section 3.6(a).
“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (a) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (b) ownership of 50% or more of the equity
or equivalent interest in any Person and (c) the ability to direct the business
and affairs of any Person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, the Company and
its subsidiaries (other than the Operator and its subsidiaries), on the one
hand, and the Operator and its subsidiaries, on the other hand, shall not be
considered Affiliates of each other.
“Agreement” has the meaning specified in the preamble to this document.

1



--------------------------------------------------------------------------------




“Ancillary Services” means the services to be provided by the Operator to the
Company at the Terminal that are set forth on Exhibit A, as well as any other
ancillary services requested in accordance with Section 3.4.
“Ancillary Services Fees” means, for any month during the Term, the fees set
forth on Exhibit A, to be paid by the Company pursuant to Section 3.4 during
that month for Ancillary Services.
“Applicable Law” means any applicable statute, law, regulation, Environmental
Law, ordinance, rule, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, agreement, requirement, or other
governmental restriction or any similar form of decision of, or any provision or
condition of any permit, license or other operating authorization issued under
any of the foregoing by, or any determination by, any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect and in each case as amended (including all of the
terms and provisions of the applicable common law of such Governmental
Authority), as interpreted and enforced at the time in question.
“Arbitrable Dispute” means any and all disputes, controversies and other matters
in question between the Operator, on the one hand, and the Company, on the other
hand, arising under or in connection with this Agreement.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F and 1
atmospheric pressure.
“bpd” means barrels per day.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, State
of New Jersey or the State of Ohio.
“Capital Expenditure” means any expenditure incurred to acquire or upgrade a
fixed asset.
“Change in Law” has the meaning specified in Section 3.6(a).
“Change of Control” means PBF Energy Company LLC or any of its majority owned
direct or indirect subsidiaries ceases to control the general partner of the
Operator.
“Claimant” has the meaning specified in Article 26.
“Commencement Date” means May 14, 2014.
“Company” has the meaning specified in the preamble to this Agreement.
“Company Designee” means, collectively, each Person designated by the Company,
including any Person acting as an intermediator of all or any portion of the
Products or any third party.
“Company Indemnitees” has the meaning specified in Section 18.1.
“Company Inspectors” has the meaning specified in Section 7.1.
“Company’s Share” means a number, expressed as a percentage, equal to the
quotient of (a) the greater of (i) the total Barrels throughput by the Company
and any Company Designee at the Terminal, in the aggregate, during the
sixth-month period preceding the date of determination or (ii) the Minimum
Throughput Commitment during such period, and (b) the total Barrels throughput
by all Persons at the Terminal during such period.

2



--------------------------------------------------------------------------------




“Confidential Information” means all information, documents, records and data
(including this Agreement, except to the extent required to be made public in a
filing with the Securities and Exchange Commission or another Governmental
Authority or pursuant to the rules and regulations of any national securities
exchange) that a Party furnishes or otherwise discloses to the other Party
(including any such items furnished prior to the execution of this Agreement),
together with all analyses, compilations, studies, memoranda, notes or other
documents, records or data (in whatever form maintained, whether documentary,
computer or other electronic storage or otherwise) prepared by the receiving
Party which contain or otherwise reflect or are generated from such information,
documents, records and data; provided, however, that the term “Confidential
Information” does not include any information that (a) at the time of disclosure
or thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (b) is developed by
the receiving Party without reliance on any Confidential Information or (c) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.
“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1 or October 1, and ends on March 31, June 30, September 30 or December
31, respectively, except that the initial Contract Quarter shall commence on the
Commencement Date and end on June 30, 2014 and the final Contract Quarter shall
end on the last day of the Term.
“Contract Year” means a year that commences on January 1 and ends on the last
day of December of such year, except that the initial Contract Year shall
commence on the Commencement Date and the final Contract Year shall end on the
last day of the Term.
“control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
“Defaulting Party” has the meaning specified in Section 17.2.
“Designated Refinery Assets” has the meaning specified in Section 16.1.
“Disposition Notice” has the meaning specified in Section 15.3(a).
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment, safety, and occupational health, including the
federal Comprehensive Environmental Response, Compensation, and Liability Act,
the Superfund Amendments Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Oil Pollution Act, the Clean Water Act, the
Safe Drinking Water Act, the Hazardous Materials Transportation Act, OSHA, and
other similar federal, state or local health and safety, and environmental
conservation and protection laws, each as amended from time to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
“ET” means the prevailing time in the Eastern time zone.

3



--------------------------------------------------------------------------------




“Event of Default” has the meaning specified in Section 17.1.
“Excess Throughput” has the meaning specified in Section 3.3.
“First ROFR Acceptance Deadline” has the meaning specified in Section 15.3(a).
“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of a public enemy, wars, terrorism, blockades, insurrections,
riots, storms, floods, interruptions in the ability to have safe passage in
navigable waterways or rail lines, washouts, other interruptions caused by acts
of nature or the environment, arrests, the order of any court or Governmental
Authority claiming or having jurisdiction while the same is in force and effect,
civil disturbances, explosions, fires, leaks, releases, breakage, accident to
machinery, vessels, storage tanks or lines of pipe or rail lines, inability to
obtain or unavoidable delay in obtaining material or equipment, inability to
obtain or distribute Products, feedstocks, other products or materials necessary
for operation because of a failure of third-party pipelines or rail lines or any
other causes whether of the kind herein enumerated or otherwise not reasonably
within the control of the Party claiming suspension and which by the exercise of
commercially reasonable efforts such Party is unable to prevent or overcome;
provided, however, a Party’s inability to perform its economic obligations
hereunder shall not constitute an event of Force Majeure.
“Force Majeure Notice” has the meaning specified in Section 13.1.
“Force Majeure Party” has the meaning specified in Section 13.1.
“Force Majeure Period” has the meaning specified in Section 13.1.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976.
“Index Change” means the Producer Price Index is no longer published or the
method of calculating the Producer Price Index is changed so that the Producer
Price Index no longer reflects general increases in prices in the broad United
States economy.
“Initial Term” has the meaning specified in Section 2.1.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement, cause
of action, equitable or injunctive relief, or judicial or administrative order
and any Costs arising from compliance or non-compliance with Environmental Law.
“Minimum Throughput Capacity” means, with respect to (a) the Contract Quarter
ending June 30, 2014, an aggregate amount of throughput capacity equal to 4,000
bpd of Products, multiplied by the number of calendar days in such Contract
Quarter, (b) the Contract Quarter ending September 30, 2014, an amount of
throughput capacity equal to the sum of (i) 4,000 bpd of Products multiplied by
the number of days in the period from July 1, 2014 through July 31, 2014 plus
(ii) 5,500 bpd of Products multiplied by the number of days in the period from
August 1, 2014 through

4



--------------------------------------------------------------------------------




September 30, 2014 and (c) each Contract Quarter ending on or after December 31,
2014, an aggregate amount of throughput capacity equal to 5,500 bpd of Products,
multiplied by the number of calendar days in such Contract Quarter.
“Minimum Throughput Commitment” means, with respect to (a) the Contract Quarter
ending June 30, 2014, an aggregate amount of Products received at the Terminal
equal to at least 4,000 bpd of Products, multiplied by the number of calendar
days in such Contract Quarter, (b) the Contract Quarter ending September 30,
2014, an aggregate amount of Products received at the Terminal equal to at least
the sum of (i) 4,000 bpd of Products multiplied by the number of days in the
period from July 1, 2014 through July 31, 2014 plus (ii) 5,500 bpd of Products
multiplied by the number of days in the period from August 1, 2014 through
September 30, 2014 and (c) each Contract Quarter ending on or after December 30,
2014, an aggregate amount of Products received at the Terminal equal to at least
5,500 bpd of Products, multiplied by the number of calendar days in such
Contract Quarter.
“Nomination” has the meaning specified in Exhibit C.
“Non-Defaulting Party” means the Party other than the Defaulting Party.
“Notice Period” has the meaning specified in Section 14.1.
“Off-Specification Product” means Product that fails to meet the specifications
set forth in Exhibit B.
“Offer Price” has the meaning specified in Section 15.3(a).
“Omnibus Agreement” means that Omnibus Agreement, dated as of the date hereof,
by and among the Company, PBF Energy Company LLC, PBF Logistics GP LLC, and the
Operator.
“Operation and Management Services and Secondment Agreement” means that
Operation and Management Services and Secondment Agreement, dated as of the date
hereof, by and among the Company, the Operator, Delaware City Refining Company
LLC, Toledo Refining Company LLC, PBF Logistics GP LLC, and Delaware City
Terminaling Company LLC.
“Operator” has the meaning specified in the preamble to this Agreement.
“Operator Indemnitees” has the meaning specified in Section 18.2.
“OSHA” means Occupational Safety and Health Act of 1970, 29 U.S.C. Section 651
et seq.
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Permitted Lien” means (a) liens for real estate taxes, assessments, sewer and
water charges or other governmental charges and levies not yet delinquent; (b)
liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside; (c) liens of mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith; and (d) liens incurred in
the ordinary course of business in connection with worker’s compensation and
unemployment insurance or other types of social security benefits.
“Permanent Refinery Shutdown” has the meaning specified in Section 16.1(a).

5



--------------------------------------------------------------------------------




“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, trust or unincorporated organization,
joint stock company or any other private entity or organization, Governmental
Authority, court or any other legal entity, whether acting in an individual,
fiduciary or other capacity.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal,
Bonds, Rates & Yields Section as the Prime Rate.
“Producer Price Index” shall have the meaning ascribed to such term by the
United States Bureau of Labor Statistics.
“Product” means any of the products listed on Exhibit B, as from time to time
amended by mutual agreement of the Parties.
“Proposed Transferee” has the meaning specified in Section 15.3(a).
“Prudent Industry Practice” means, as of the relevant time, those methods and
acts generally engaged in or applied by the refining, pipeline or terminaling
industries (as applicable) in the United States that, in the exercise of
reasonable judgment in light of the circumstances known at the time of
performance, would have been expected to accomplish the desired result at a
reasonable cost consistent with functionality, reliability, safety and
expedition with due regard for health, safety, security and environmental
considerations. Prudent Industry Practice is not intended to be limited to the
optimum practices, methods or acts to the exclusion of others, but rather is
intended to include reasonably acceptable practices, methods and acts generally
engaged in or applied by the refining, pipeline or terminaling industries (as
applicable) in the United States.
“Receiving Party Personnel” has the meaning specified in Section 20.4.
“Refinery” means the petroleum refinery located in Toledo, Ohio owned and
operated by the Company’s Affiliates.
“Refinery Asset Option Notice” has the meaning specified in Section 16.1(b).
“Refinery Asset Option Period” has the meaning specified in Section 16.1(f).
“Refinery Asset Purchase Option” has the meaning specified in Section 16.1(b).
“Renewal Term” has the meaning specified in Section 2.1.
“Required Permits” has the meaning specified in Section 10.1.
“Respondent” has the meaning specified in Article 26.
“Restoration” has the meaning specified in Section 6.2(b).
“ROFR Acceptance Deadlines” has the meaning specified in Section 15.3(a).
“ROFR Asset” means the Terminal and each asset that comprises the Terminal and
is material to the operation thereof.
“ROFR Governmental Approval Deadline” has the meaning specified in Section
15.3(c).

6



--------------------------------------------------------------------------------




“ROFR Response” has the meaning specified in Section 15.3(a).
“Sale Assets” has the meaning specified in Section 15.3(a).
“Second ROFR Acceptance Deadline” has the meaning specified in Section 15.3(a).
“Services” has the meaning specified in Section 3.1.
“Shortfall” has the meaning specified in Section 3.7.
“Shortfall Payment” has the meaning specified in Section 3.7.
“Special Damages” has the meaning specified in Article 19.
“Supplier Inspector” means any Person selected by the Company to perform any and
all inspections required by the Company or the Company Designee in a
commercially reasonable manner at the Company’s own cost and expense that is
acting on behalf of the Company or the Company Designee and that (a) is a Person
who performs sampling, quality analysis and quantity determination or similar
services of the Products purchased and sold under any agreement between the
Company (or its Affiliates) and the Company Designee, (b) is not an Affiliate of
any Party and (c) in the reasonable judgment of the Company, is qualified and
reputed to perform its services in accordance with Applicable Law and Prudent
Industry Practice.
“Suspension Notice” has the meaning specified in Section 14.1.
“Term” has the meaning specified in Section 2.1.
“Terminal” has the meaning specified in the recitals.
“Terminal Maintenance” has the meaning specified in Section 6.2(a).
“Terminaling Service Fee” has the meaning set forth in Section 3.1.
“Termination Notice” has the meaning specified in Section 13.2.
“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.
Section 1.2    Construction of Agreement.
(a)    Unless otherwise specified, all references herein are to the Articles,
Sections and Exhibits of this Agreement and all Exhibits are incorporated
herein.
(b)    All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(c)    Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.

7



--------------------------------------------------------------------------------




(d)    Unless expressly provided otherwise, all references to days, weeks,
months and quarters mean calendar days, weeks, months and quarters,
respectively.
(e)    Unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue.
(f)    A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.
(g)    Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender.
(h)    Except where specifically stated otherwise, any reference to any
Applicable Law or agreement shall be a reference to the same as amended,
supplemented or reenacted from time to time.
(i)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
Section 1.3    No Presumption. The Parties acknowledge that they and their
counsel have reviewed and revised this Agreement and that no presumption of
contract interpretation or construction shall apply to the advantage or
disadvantage of the drafter of this Agreement.
Article 2    Term.
Section 2.1    Term. The initial term of this Agreement (the “Initial Term”)
shall commence at 12:00 a.m., ET, on the Commencement Date and shall continue
until 11:59 p.m., ET, on the first December 31 following the seventh (7th)
anniversary of the Commencement Date. Thereafter, subject to the last sentence
of this paragraph, the Company shall have a unilateral option to extend this
Agreement for two additional five (5) year periods on the same terms and
conditions set forth herein (each, a “Renewal Term”). The Initial Term and the
Renewal Terms are sometimes referred to collectively herein as the “Term.” In
order to exercise its option to extend this Agreement for a Renewal Term, the
Company shall notify the Operator in writing not less than twelve (12) months
prior to the expiration of the Initial Term or any Renewal Term, as applicable.
Section 2.2    Termination. The Parties may terminate this Agreement prior to
the end of the Term (but are under no obligation to do so) (a) as they may
mutually agree in writing, (b) pursuant to a Termination Notice in accordance
with Section 13.2, (c) pursuant to a Suspension Notice in accordance with
Section 14.1, (d) pursuant to a default in accordance with Section 17.2 or (e)
pursuant to Section 3.6(c).
Article 3    Terminaling; Ancillary Services.
Section 3.1    Services. Subject to the terms of this Agreement, the Operator
shall provide the following services (the “Services”) to the Company hereunder:
receipt, unloading, handling, throughput, custody and delivery of the Company’s
(and its subsidiaries’ and the Company Designee’s) Product at the Terminal.
During each Contract Quarter during the Term, the Company (on its own behalf and
on behalf of its subsidiaries and the Company Designee) shall throughput or, if
it does not throughput, pay for in accordance with Section 3.7, in the
aggregate, at least the Minimum Throughput Commitment at the Terminal and the
Operator shall make available to the Company throughput capacity at the Terminal
(and provide the Services as reasonably requested by the Company in connection
therewith

8



--------------------------------------------------------------------------------




subject to the terms hereof), at all times sufficient to allow the Company to
throughput the Minimum Throughput Commitment at the Terminal.
Section 3.2    Terminaling Service Fee. The Company shall pay a terminaling
services fee (the “Terminaling Service Fee”) for the volumes of Products it
actually throughputs at the Terminal of $1.00 per Barrel (which is inclusive of
the Company providing the Operator with access to the Terminal) for all
throughput up to the Minimum Throughput Commitment.
Section 3.3    Excess Throughput. The Company shall have the right to throughput
volumes in excess of its Minimum Throughput Commitment (“Excess Throughput”), up
to the then-available capacity of the Terminal, as reasonably determined by the
Operator in good faith at any time (after giving effect to the physical and
operational constraints of the Terminal and the capacity contractually committed
to third parties). In accordance with Section 3.1, the Company shall pay the
Operator the applicable per-Barrel Terminaling Service Fee for any Excess
Throughput.
Section 3.4    Ancillary Services. Upon request by the Company, the Operator
shall provide Ancillary Services to the Company at the Terminal. From
time-to-time, the Company may request that the Operator provide additional
Ancillary Services to the Company at the Terminal upon customary terms in
accordance with Prudent Industry Practice so long as such additional Ancillary
Services are reasonably related to the Services or existing Ancillary Services;
provided, however, that in the event any requested additional Ancillary Service
requires the Operator to make Capital Expenditures, such Capital Expenditures
shall be subject to Section 3.10(b) and the Operator shall not be required to
provide such additional Ancillary Service until the Operator is able to do so
after using reasonable efforts in compliance with Section 3.10(b); provided,
further, the Operator shall not be required to perform any additional Ancillary
Service if it reasonably believes the performance thereof will materially
adversely interfere with, or be detrimental to, the operation of the Terminal.
The Company shall pay the Ancillary Services Fees listed on Exhibit A for such
services. The Company may, at any time on reasonable prior notice, revoke or
modify any instructions it has previously given, whether such previous
instructions relate to a specific Service or Ancillary Service or are
instructions relating to an ongoing Service or Ancillary Service. The Operator
shall not be required to perform any requested Service or Ancillary Service if
it reasonably believes such Service or Ancillary Service violates Applicable
Law.
Section 3.5    Annual Fee Escalator. All fees set forth in this Agreement,
including the Terminaling Service Fee and the Ancillary Services Fees, shall be
adjusted on January 1 of each Contract Year, commencing on January 1, 2015, (%3)
by an amount equal to the increase or decrease, if any, in the Producer Price
Index during the previous Contract Year and (%3) by an amount equal to the
increase, if any, in the individual out-of-pocket costs that increase greater
than the Producer Price Index reasonably incurred by the Operator in connection
with providing the Services and Ancillary Services; provided, however, that no
fee shall be decreased below the initial fee for such service provided in this
Agreement; provided, further, that the Operator shall use commercially
reasonable efforts to mitigate any such rise in out-of-pocket costs incurred by
the Operator in connection with providing the Services and Ancillary Services.
In the event of an Index Change, the Company and the Operator shall negotiate in
good faith to agree on a new index that gives comparable protection against
inflation that the Producer Price Index gave as of the date hereof, and, for all
periods following the date of such Index Change, such new index shall replace
the Producer Price Index for all purposes herein. If the Company and the
Operator are unable to agree, a new index will be determined by arbitration in
accordance with Article 26 and, for all periods following the date of such Index
Change, such new index shall replace the Producer Price Index for all purposes
herein.
Section 3.6    Change in Law.
(a)    In the event that any applicable existing laws, codes, regulations,
permit conditions or other authorizations are amended or new laws, codes,
regulations, permit conditions or other authorizations are enacted or

9



--------------------------------------------------------------------------------




promulgated after the Commencement Date that require a material Capital
Expenditure in the Terminal, or the acquisition of a permit from a Governmental
Authority, in each case, in order to provide the Services and Ancillary Services
(a “Change in Law”), the Operator may, by written notice to the Company, request
to negotiate an adjustment (an “Adjustment”) in the Terminaling Service Fee or
other fees and charges paid hereunder to cover the Company’s Share of the
reasonable, incremental, out-of-pocket operating and maintenance costs the
Operator would incur to comply with the Change in Law, including a return of
capital expended and a return on such capital at a rate of return of 11% per
annum, amortized over the remaining Term.
(b)    If the Operator requests to negotiate an Adjustment pursuant to Section
3.6(a): (i) the Operator shall provide the Company with complete access (subject
to reasonable confidentiality provisions) to information and documentation
regarding such proposed Adjustment, including the nature and cost of the
contemplated improvements or permit, as applicable, the options for financing or
otherwise amortizing such cost, the Operator’s assessment that such improvements
are the most feasible means of complying with the Change in Law and the manner
in which the Company’s Share of such costs are determined; and (ii) the Parties
shall be obligated to negotiate in good faith to agree to an Adjustment as
described in Section 3.6(a).
(c)    If, despite good faith negotiations, the Parties are unable to agree to
an Adjustment pursuant to Section 3.6(a) in sufficient time for the Operator to
take such action as shall be necessary to comply with the Change in Law, then
the amount of such fee increases will be determined by arbitration in accordance
with Article 26, and such fee increases will be effective as of the effective
time of such Change in Law; provided, however, that in the event the fees paid
hereunder increase in the aggregate as a result of Changes in Law by more than
200%, then the Company may terminate this Agreement.
Section 3.7    Shortfall Payments. If, during any Contract Quarter, the Company
throughputs aggregate volumes less than the Minimum Throughput Commitment, as
adjusted pursuant to Section 6.2, for such Contract Quarter (a “Shortfall”),
then (in addition to Terminaling Service Fee) the Company shall pay the Operator
an amount (a “Shortfall Payment”) equal to the Terminaling Service Fee
multiplied by the difference between (a) the Minimum Throughput Commitment and
(b) the volume of Products actually delivered to the Terminal by the Company
during the applicable Contract Quarter. The Parties acknowledge and agree that
there shall be no carry-over of deficiency volumes with respect to the Minimum
Throughput Commitment and the payment by the Company of the Shortfall Payment
shall relieve the Company of any obligation to meet such Minimum Throughput
Commitment for the relevant Contract Quarter. The Parties further acknowledge
and agree that there shall not be any carry-over of volumes in excess of the
Minimum Throughput Commitment to any subsequent Contract Quarter.
Section 3.8    Invoices. The Operator shall invoice the Company monthly (or, in
the case of any Shortfall Payments, quarterly) for all fees and payments under
this Agreement. The Company will make payments to the Operator on a monthly (or,
in the case of any Shortfall Payments, quarterly) basis during the Term with
respect to amounts due to the Operator under this Agreement in the prior month
(or, in the case of any Shortfall Payments, Contract Quarter) ten (10) days
after its receipt of such invoice. Any past due payments owed to the Operator
hereunder shall accrue interest, payable on demand, at the Prime Rate plus 400
basis points from the due date of the payment through the actual date of
payment. Payment of any fee or Shortfall Payment pursuant to this Section 3.8
shall be made by wire transfer of immediately available funds to an account
designated in writing by the Operator. If any such fee shall be due and payable
on a day that is not a Business Day, such payment shall be due and payable on
the next succeeding Business Day.
Section 3.9    Operating Hours. The Operator agrees to keep the Terminal open
for receipt and redelivery of the Company’s and the Company Designee’s Products
twenty-four (24) hours a day, seven (7) days a week.

10



--------------------------------------------------------------------------------




Section 3.10    Regulatory Costs; Reimbursement.
(a)    Taxes. The Company shall reimburse the Operator for all taxes that the
Operator incurs in connection with this Agreement unless prohibited by
Applicable Law.
(b)    Capital Expenditures. The Company may request that the Operator make
certain Capital Expenditures at the Terminal and the Operator shall make such
Capital Expenditures; provided, however, that the Operator shall not be required
to make any such Capital Expenditure if such Capital Expenditure would
materially adversely affect the operation of the Terminal, as determined in the
reasonable discretion of the Operator. The Company shall reimburse the Operator
for the Company’s Share of any such Capital Expenditure. For the avoidance of
doubt, except as provided in the Omnibus Agreement or the Operation and
Management Services and Secondment Agreement, any maintenance required for the
Operator to continue to provide the services specified hereunder shall be paid
for by the Operator.
(c)    Payment Terms. All of the foregoing reimbursements shall be made in
accordance with the payment terms set forth in Section 3.8 herein.
Section 3.11    Third-Party Arrangements. The Operator may throughput volumes
for third parties; provided, however, that such arrangements do not prevent the
Operator from fulfilling its obligations to the Company hereunder, including the
obligation to make the Minimum Throughput Capacity available to the Company
during the Term. Nothing herein shall be deemed to provide the Company with
exclusive rights to services at the Terminal.
Article 4    Custody, Title and Risk of Loss.
Section 4.1    Title. Subject to Section 22.2, the Company or the Company
Designee shall at all times during the Term retain title to the Products handled
or throughput by the Company or the Company Designee at the Terminal, and such
Products shall remain the Company’s or the Company Designee’s exclusive
property. The Company hereby represents that, at all times during the Term, the
Company or the Company Designee holds exclusive title to the Products throughput
or handled by the Company at the Terminal; provided, however, that each of the
Company and the Company Designee may at any time permit liens on the Company’s
or the Company Designee’s Products at the Terminal.
Section 4.2    Compliance with Laws. During the time any Products are held or
throughput at the Terminal, the Operator, in its capacity as operator of the
Terminal shall be solely responsible for compliance with (and the Operator shall
comply with) all Applicable Laws pertaining to the possession, handling, use and
processing of such Products at the Terminal.
Section 4.3    Volumetric Losses and Gains. Subject to the other provisions in
this Agreement, title and risk of loss to all of the Products handled or
throughput by the Company or the Company Designee at the Terminal shall remain
at all times with the Company or the Company Designee, as applicable. Unless the
Operator experiences a spill or other release of Product while Product is in the
Operator’s custody, all volumetric losses and gains in Product shall be for the
Company’s or the Company Designee’s account, as applicable.
Section 4.4    Custody. During the Term, the Operator shall hold all Products at
the Terminal solely as bailee, and agrees that when any such Products are
redelivered to the Company or the Company Designee, the Company or the Company
Designee shall have good title thereto (to the extent the Company had good title
prior to delivery at the Terminal) free and clear of any liens, security
interests, encumbrances and claims of any kind whatsoever created or caused to
be created by the Operator, other than Permitted Liens; provided, however, that
notwithstanding anything herein to the contrary the Operator hereby waives,
relinquishes and releases any and all liens, including, any and all

11



--------------------------------------------------------------------------------




warehouseman’s liens, custodian’s liens, rights of retention or similar rights
under all applicable laws, which the Operator would or might otherwise have
under or with respect to any Products handled hereunder. During the Term, none
of the Operator or any of its Affiliates shall (and the Operator shall not
permit any of its Affiliates or any other Person to) use any such Products for
any purpose. Solely in its capacity as bailee, the Operator shall have custody
of Product throughput under this Agreement from the time such Product passes the
delivery point until such time that the Products pass the outlet flange of the
Terminal.
Article 5    Specification and Contamination.
Section 5.1    Delivery Specifications. The Company shall not (and shall cause
the Company Designee to not) deliver to the Terminal any Off-Specification
Product; provided, however, that in the event Off-Specification Product is
delivered by the Company or the Company Designee to the Terminal, and the
Company or the Company Designee fails to instruct the Operator to return such
Off-Specification Product to the Company or the Company Designee, as applicable,
the Operator shall provide the Services to the Company or the Company Designee,
as applicable, and the Company will receive on its or the Company Designee’s
behalf, such Off-Specification Product at its own expense; provided, further,
that in the event Off-Specification Product is delivered by the Company or the
Company Designee to the Terminal and the Company or the Company Designee
instructs the Operator to return such Off-Specification Product to the Company
or the Company Designee, as applicable, the Operator shall return such
Off-Specification Product to the Company (on its or the Company Designee’s
behalf) at the Company’s own expense. In the event Off-Specification Product is
delivered by the Company or the Company Designee, and in the reasonable opinion
of the Operator, the Services are unable to be provided as a result of the
Off-Specification Product (whether due to a failure to comply with law, safety
considerations or otherwise), the Operator shall notify the Company and the
Company shall be responsible for taking possession of such Off-Specification
Product without the Services being provided.
Section 5.2    Unloading Specifications. If all Product meets the relevant
specifications set forth in Exhibit B when it enters the Terminal, it is the
responsibility of the Operator to ensure that all Products leaving the Terminal
shall meet the same relevant specifications, and shall not leave the Terminal
with different specifications.
Section 5.3    Contamination. The Operator shall use at least Prudent Industry
Practice to ensure that no Products shall be contaminated with scale or other
materials, chemicals, water or any other impurities.
Article 6    Condition and Maintenance of the Terminal.
Section 6.1    Interruption of Service. The Operator shall use commercially
reasonable efforts to (i) minimize the interruption of service at the Terminal,
(ii) minimize the impact of any such interruption on the Company and the Company
Designee and (iii) notwithstanding any such interruption of service, make the
Terminal available to the Minimum Throughput Capacity. The Operator shall inform
the Company at least sixty (60) days in advance (or promptly, in the case of an
unplanned interruption) of any anticipated partial or complete interruption of
service at the Terminal, including relevant information about the nature,
extent, cause and expected duration of the interruption and the actions the
Operator is taking to resume full operations; provided, however, that the
Operator shall not have any liability for any failure to notify, or delay in
notifying, the Company of any such matters except to the extent the Company has
been materially damaged by such failure or delay.
Section 6.2    Maintenance and Repair Standards.
(a)    Subject to Article 13, during the Term the Operator shall maintain the
Terminal with sufficient aggregate capacity to throughput a volume of the
Company’s Products at least equal to the Minimum Throughput

12



--------------------------------------------------------------------------------




Capacity; provided, however, that the Operator’s obligations may be temporarily
suspended during the occurrence of, and for the entire duration of, routine
repair and maintenance consistent with Prudent Industry Practice that prevents
the Operator from providing the Minimum Throughput Capacity (“Terminal
Maintenance”) so long as the Operator has complied with its obligations set
forth in Section 6.1. In the event the Terminal Maintenance is not as a result
of Force Majeure, the Parties shall reasonably cooperate with each other so as
to (i) ensure that such Terminal Maintenance does not unnecessarily interfere
with any of the Company’s or the Company Designee’s purchase or sale
commitments, (ii) ensure that such Terminal Maintenance otherwise accommodates,
to the extent reasonably practicable, other commercial or market considerations
that the Company deems relevant and (iii) reasonably minimize the effect of such
Terminal Maintenance on the Services and the Ancillary Services.
(b)    To the extent the Company is prevented for seven (7) or more days in any
Contract Quarter from throughputting volumes at the Terminal equal to at least
the Minimum Throughput Commitment for reasons caused by the Operator (or any of
its employees, agents or contractors) other than Force Majeure and other than
causes due to actions of the Company or the Company Designee (and any of their
respective contractors, employees or representatives excluding the Operator and
its employees, agents and representatives), then the Minimum Throughput
Commitment shall be proportionately reduced to the extent of the difference
between the Minimum Throughput Capacity and the amount that the Operator can
effectively throughput at the Terminal (prorated for the portion of the Contract
Quarter during which the Minimum Throughput Capacity was unavailable) regardless
of whether actual throughput amounts prior to the reduction were below the
Minimum Throughput Commitment. At such time as the Operator is capable of
throughputting volumes equal to at least the Minimum Throughput Commitment at
the Terminal, the Company’s obligation to throughput the full Minimum Throughput
Commitment shall be restored as of such time. To the extent the Company is
prevented for seven (7) or more days in any Contract Quarter from throughputting
volumes at the Terminal equal to at least the Minimum Throughput Commitment,
other than due to a Force Majeure event, and the throughput at the Terminal
falls below the Minimum Throughput Capacity as described above in this paragraph
(b), the Operator shall make all commercially reasonable repairs at the Terminal
to restore the capacity of the Terminal to that required for throughput of the
Minimum Throughput Capacity (“Restoration”). All of such Restoration shall be at
the Operator’s cost and expense, unless any damage creating the need for such
repairs was caused by the negligence or willful misconduct of the Company, the
Company Designee or their respective contractors, employees, agents (excluding
for the avoidance of doubt, the Operator and its contractors, employees and
agents) or customers, in which case such Restoration shall be at the Company’s
cost and expense to the extent caused by the negligence or willful misconduct of
the Company, the Company Designee or their respective employees, agents or
customers.
Article 7    Inspection, Access and Audit Rights.
Section 7.1    Inspection. At any reasonable times during normal business hours
and upon reasonable prior notice, the Company, the Company Designee and their
respective representatives (including one or more Supplier Inspector,
collectively, the “Company Inspectors”) shall have the right to enter and exit
the Operator’s premises in order to have access to the Terminal, to observe the
operations of the Terminal and to conduct such inspections as the Company or the
Company Designee may wish to have performed in connection with this Agreement,
including to enforce its rights and interests under this Agreement; provided,
however, that (a) each of the Company Inspectors shall follow routes and paths
to be reasonably designated by the Operator or security personnel retained by
the Operator, (b) each of the Company Inspectors shall observe all security,
fire and safety regulations while in, around or about the Terminal, (c) when
accessing the facilities of the Operator, the Company Inspectors shall at all
times comply with Applicable Law and such safety directives and guidelines as
may be furnished to the Company or the Company Designee by the Operator by any
means (including in writing, orally, electronically or through the posting of
signs) from time to time, and (d) the Company or the Company Designee shall be
liable for any personal injury to its representatives or any damage caused by
such Company Inspectors in connection with such access to the Terminal. Without
limiting the

13



--------------------------------------------------------------------------------




generality of the foregoing, the Operator shall regularly grant the Company
Inspectors such access from the last day of each month until the third (3rd)
Business Day of the ensuing month. Notwithstanding any of the foregoing, if an
Event of Default with respect to the Operator has occurred and is continuing,
the Company Inspectors shall have unlimited and unrestricted access to the
Terminal, for so long as such Event of Default continues.
Section 7.2    Access. The Company, the Company Designee and their respective
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
Operator, or any of its contractors and agents, which relate to this Agreement,
and shall have the right to audit such records at any reasonable time or times
during the Term and for a period of up to two (2) years after termination of
this Agreement. The Company or the Company Designee shall have the right to
conduct such audit no more than once per calendar quarter and each audit shall
be limited in time to no more than the present and prior two (2) calendar years.
Claims as to defects in quality shall be made by written notice within ninety
(90) days after the delivery in question or shall be deemed to have been waived.
The right to inspect or audit such records shall survive termination of this
Agreement for a period of two (2) years following the end of the Term. The
Operator shall preserve, and shall cause all contractors or agents to preserve,
all of the aforesaid documents for a period of at least two (2) years from the
end of the Term. Additionally, the Operator shall make available a copy of any
meter calibration report, to be available for inspection upon reasonable request
by the Company or the Company Designee at the Terminal following any
calibration. Notwithstanding any of the foregoing, if an Event of Default with
respect to the Operator has occurred and is continuing, the Company Inspectors
shall have unlimited and unrestricted access to the accounting records and other
documents maintained by the Operator with respect to the Terminal, for so long
as such Event of Default continues.
Article 8    Scheduling.
The Operator shall provide the Company and the Company Designee
non-discriminatory, priority access rights at the Terminal to throughput the
Company’s and the Company Designee’s Products up to the Minimum Throughput
Capacity. All deliveries, receipts, handling and throughput of Product hereunder
shall be made in strict accordance with the Operator’s current reasonable
operating, scheduling and nomination procedures for the Terminal, which (a) the
Operator shall provide to the Company on the date hereof, (b) the Operator shall
not materially modify without the prior written consent of the Company, not to
be unreasonably withheld, modified or delayed; provided, however, that the
Operator may make any modifications it reasonably deems necessary to comply with
or observe any Applicable Law or for health, safety, environmental, security or
other similar concerns consistent with Prudent Industry Practice, and (c) shall
allow the throughput of the grades and qualities of Product specified in Exhibit
B.
Article 9    Vapor Recovery.
During the Term, the Company’s Share of any liquids recovered through the vapor
recovery at the Terminal will be returned to the Company.
Article 10    Additional Covenants.
Section 10.1    Required Permits. During the Term, unless the Company has agreed
to maintain such for the benefit of the Operator, the Operator shall, at its
sole cost and expense (directly or through one of its or the Company’s
Affiliates), obtain, apply for, maintain, monitor, renew, and modify, as
appropriate, any license, authorization, certification, filing, recording,
permit, waiver, exception, variance, franchise, order or other approval with or
of any Governmental Authority pertaining or relating to the operation of the
Terminal (the “Required Permits”) as currently operated; provided, however, that
if any Required Permits require the signature of, or any action by, the Company
or the Company Designee, the Company shall reasonably cooperate with the
Operator (at the Operator’s expense) so that

14



--------------------------------------------------------------------------------




the Operator may obtain and maintain such Required Permits. The Operator shall
not do anything in connection with the performance of its obligations under this
Agreement that causes a termination or suspension of the Required Permits.
Section 10.2    Additional Operator Covenants. The Operator hereby:
(a)    (i) confirms that it will post at the Terminal such reasonable placards
as the Company or the Company Designee, as applicable, requests stating that the
Company or the Company Designee is the owner of specific Products held at the
Terminal; (ii) agrees that it will take all actions necessary to maintain such
placards in place for the Term; and (iii) agrees to furnish documents reasonably
acceptable to the Company, the Company Designee and their respective lenders and
intermediators and to cooperate with the Company in ensuring and demonstrating
that Product titled in the Company’s or the Company Designee’s name shall not be
subject to any lien on the Terminal;
(b)    acknowledges and agrees that the Company or the Company Designee may file
a UCC-1 or other financing statement with respect to the Products handled or
throughput at the Terminal, and the Operator shall cooperate with the Company in
executing such financing statements as the Company or the Company Designee deems
necessary or appropriate;
(c)    agrees that, subject to Section 4.3, no loss allowances shall be applied
to the Products handled or throughput at the Terminal;
(d)    agrees to maintain all necessary leases, easements, licenses and
rights-of-way necessary for the operation and maintenance of the Terminal; and
(e)    agrees that, in the event of any Product spill, leak or discharge or any
other environmental pollution caused by or in connection with the use of the
Terminal, the Operator shall promptly commence containment or clean-up
operations as required by any Governmental Authorities or Applicable Law or as
the Operator deems appropriate or necessary and shall notify or arrange to
notify the Company or the Company Designee immediately of any such spill, leak
or discharge and of any such operations.
The Company and the Company Designee shall take all reasonable steps to
cooperate with the Operator in connection with the Operator’s performance of
each of the covenants in this Section 10.2, in each case, at the Operator’s sole
expense.
Section 10.3    Additional Company Covenants. The Company hereby agrees:
(a)    to replace or repair, at its own expense, any part of the Terminal that
is destroyed or damaged through any negligence or willful misconduct of the
Company, the Company Designee (acting in such capacity), or any of their agents
or employees (acting in such capacity), or any Company Inspector; and
(b)    to not make any alteration, additions or improvements to the Terminal or
remove any part thereof, without the prior written consent of the Operator, such
consent to be at the Operator’s sole discretion.
Section 10.4    Existing Obligations. The execution of this Agreement by the
Parties does not reduce any existing obligations of such Parties and does not
confer any additional obligation or responsibility on the Company in connection
with: (a) any existing or future environmental condition at the Terminal,
including, the presence of a regulated or hazardous substance on or in
environmental media at the Terminal (including the presence in surface water,
groundwater, soils or subsurface strata, or air), including the subsequent
migration of any such substance; (b) any

15



--------------------------------------------------------------------------------




Environmental Law; (c) the Required Permits; or (d) any requirements arising
under or relating to any Applicable Law pertaining or relating to the ownership
and operation of the Terminal.
Section 10.5    Records.
(a)     Each Party shall (i) maintain the records required to be maintained by
Applicable Law and shall make such records available to the other Party upon
reasonable request and (ii) immediately notify the other Party of any violation
or alleged violation of any Applicable Law relating to any Products throughput
and handled under this Agreement and, upon request, shall provide to the other
Party all evidence of environmental inspections or audits by any Governmental
Authority with respect to such Products.
(b)    All records or documents provided by any Party to any other Party shall,
to the reasonable knowledge of the providing Party, accurately and completely
reflect the facts about the activities and transactions to which they relate.
Notwithstanding anything herein to the contrary, no Party shall be required to
provide to the other Party any document that is determined by the disclosing
Party’s legal counsel to be protected by an attorney-client privilege or
attorney work product doctrine. Each Party shall promptly notify the other Party
if at any time such Party has reason to believe that any records or documents
previously provided to the other Party are no longer accurate or complete.
Article 11    Representations.
Section 11.1    Representations of the Operator. The Operator represents and
warrants to the Company that (a) this Agreement, the rights obtained and the
duties and obligations assumed by the Operator hereunder, and the execution and
performance of this Agreement by the Operator, do not directly or indirectly
violate any Applicable Law with respect to the Operator or any of its properties
or assets, the terms and provisions of the Operator’s organizational documents
or any agreement or instrument to which the Operator or any of its properties or
assets are bound or subject; (b) the execution and delivery of this Agreement by
the Operator has been authorized by all necessary action; (c) the Operator has
the full and complete authority and power to enter into this Agreement and to
provide the services hereunder; (d) no further action on behalf of the Operator,
or consents of any other party, are necessary for the provision of services
hereunder; and (e) upon execution and delivery by the Operator, this Agreement
shall be a valid and binding agreement of the Operator enforceable in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).
Section 11.2    Representations of the Company. The Company represents and
warrants to the Operator that (a) this Agreement, the rights obtained and the
duties and obligations assumed by the Company hereunder, and the execution and
performance of this Agreement by the Company, do not directly or indirectly
violate any Applicable Law with respect to the Company or any of its property or
assets, the terms and provisions of the Company’s organizational documents or
any agreement or instrument to which the Company or any of its property or
assets are bound or subject; (b) the execution and delivery of this Agreement by
the Company has been authorized by all necessary action; (c) the Company has the
full and complete authority and power to enter into this Agreement; and (d) upon
execution and delivery by the Company, this Agreement shall be a valid and
binding agreement of the Company enforceable in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).





16



--------------------------------------------------------------------------------




Article 12    Insurance.
The Operator, directly or through one of its or the Company’s Affiliates, shall
procure and maintain in full force and effect throughout the Term insurance in
sufficient amounts and coverage to be in accordance with Prudent Industry
Practice. Such policies shall be endorsed to name the Company and any Company
Designee as a loss payee with respect to any of the Company’s or the Company
Designee’s Products in the care, custody or control of the Operator.
Article 13    Force Majeure, Damage or Destruction.
Section 13.1    Force Majeure. In the event that a Party (the “Force Majeure
Party”) is rendered unable, wholly or in part, by a Force Majeure event to
perform its obligations under this Agreement, then such Party shall within a
reasonable time after the occurrence of such event of Force Majeure deliver to
the other Party written notice (a “Force Majeure Notice”) including full
particulars of the Force Majeure event, and the obligations of the Parties, to
the extent they are affected by the Force Majeure event, shall be suspended for
the duration of any inability so caused; provided, however, that (a) prior to
the second (2nd) anniversary of the Commencement Date, the Company shall be
required to continue to make payments (i) for the Terminaling Service Fees for
volumes actually throughput under this Agreement, (ii) for the Ancillary
Services Fees, if any, for Ancillary Services performed, and (iii) for any
Shortfall Payments unless, in the case of (iii), the Force Majeure event is an
event that adversely affects the Operator’s ability to perform the Services
(including making the Minimum Throughput Capacity available to the Company), in
which case Shortfall Payments shall not be paid to the extent of the Force
Majeure event’s effect on the Operator’s ability to perform the Services and the
Terminaling Service Fees shall only be paid as provided under (a)(i) above, and
(b) from and after the second (2nd) anniversary of the Commencement Date, the
Company shall be required to continue to make payments (x) for the Terminaling
Service Fees for volumes actually throughput under this Agreement and (y) for
the Ancillary Services Fees, if any, for the Ancillary Services actually
performed under this Agreement. The Force Majeure Party shall identify in such
Force Majeure Notice the approximate length of time that it believes in good
faith such Force Majeure event shall continue (the “Force Majeure Period”). The
Company shall be required to pay any amounts accrued and due under this
Agreement at the time of the start of the Force Majeure event. The cause of the
Force Majeure event shall so far as possible be remedied with all reasonable
efforts, except that no Party shall be compelled to resolve any strikes,
lockouts or other industrial or labor disputes other than as it shall determine
to be in its best interests. Prior to the second (2nd) anniversary of the
Commencement Date, any suspension of the obligations of the Parties under this
Section 13.1 as a result of a Force Majeure event that adversely affects the
Operator’s ability to perform the services it is required to perform under this
Agreement shall extend the Term for the same period of time as such Force
Majeure event continues (up to a maximum of one year) unless this Agreement is
terminated under Section 13.2.
Section 13.2    Termination due to Force Majeure. If the Force Majeure Party
advises in any Force Majeure Notice that it reasonably believes in good faith
that the Force Majeure Period shall continue for more than twelve (12)
consecutive months beyond the second (2nd) anniversary of the Commencement Date,
then at any time after the delivery of such Force Majeure Notice, either Party
may deliver to the other Party a notice of termination (a “Termination Notice”),
which Termination Notice shall become effective not earlier than twelve (12)
months after the later to occur of (a) delivery of the Termination Notice and
(b) the second (2nd) anniversary of the Commencement Date; provided, however,
that such Termination Notice shall be deemed cancelled and of no effect if the
Force Majeure Period ends before the Termination Notice becomes effective, and,
upon the cancellation of any Termination Notice, the Parties’ respective
obligations hereunder shall resume as soon as reasonably practicable thereafter,
and the Term shall be extended by the same period of time as is required for the
Parties to resume such obligations. After the second (2nd) anniversary of the
Commencement Date and following delivery of a Termination Notice, the Operator
may terminate this Agreement, to the extent affected by the Force Majeure event,
upon sixty (60) days prior written notice

17



--------------------------------------------------------------------------------




to the Company in order to enter into an agreement to provide any third party
the services provided to the Company under this Agreement; provided, however,
that the Operator shall not have the right to terminate this Agreement for so
long as the Company continues to make Shortfall Payments.
Article 14    Suspension of Refinery Operations.
Section 14.1    Suspension of Refinery Operations. From and after the second
(2nd) anniversary of the Commencement Date, in the event that the Company
decides to permanently or indefinitely suspend all or substantially all crude
oil refining operations at the Refinery for a period that shall continue for at
least twelve (12) consecutive months, the Company may provide written notice to
the Operator of the Company’s intent to terminate this Agreement (the
“Suspension Notice”). Such Suspension Notice shall be sent at any time (but not
prior to the second (2nd) anniversary of the Commencement Date) after the
Company has notified the Operator of such suspension and, upon the expiration of
the period of twelve (12) months (which may run concurrently with the twelve
(12) month period described in the immediately preceding sentence) following the
date such notice is sent (the “Notice Period”), this Agreement shall terminate.
If the Company notifies the Operator more than two (2) months prior to the
expiration of the Notice Period of its intent to resume operations at the
Refinery, then the Suspension Notice shall be deemed revoked and this Agreement
shall continue in full force and effect as if such Suspension Notice had never
been delivered. During the Notice Period, the Company shall remain liable for
Shortfall Payments and all payments per Section 3.6 and Section 3.10 with
respect of Capital Expenditures hereunder. Subject to Section 14.1 and after the
fifth (5th) anniversary of the Commencement Date, during the Notice Period, the
Operator may terminate this Agreement upon sixty (60) days prior written notice
to the Company in order to enter into an agreement to provide any third party
the services provided to the Company under this Agreement.
Section 14.2    Notice of Suspension. If all or substantially all refining
operations at the Refinery are suspended for any reason (including refinery
turnaround operations and other scheduled maintenance), then the Company shall
remain liable for Shortfall Payments under this Agreement for the duration of
the suspension, unless and until this Agreement is terminated as provided in
Section 14.1. The Company shall provide at least ninety (90) days’ prior written
notice whenever practical of any suspension of operations at the Refinery due to
a planned turnaround or scheduled maintenance that affects or will affect the
Services or the Ancillary Services; provided, however, that the Company shall
not have any liability for any failure to notify, or delay in notifying, the
Operator of any such suspension except to the extent the Operator has been
materially damaged by such failure or delay.
Article 15    Right of First Refusal.
Section 15.1    Grant of ROFR. The Operator hereby grants to the Company a right
of first refusal on any proposed Transfer (other than a grant of a security
interest to a bona fide third-party lender or a Transfer to an Affiliate of the
Operator) of any ROFR Asset; provided, however, that the Parties acknowledge and
agree that nothing in this Article 15 shall prevent or restrict the Transfer of
partnership interests, limited liability interests, equity or ownership
interests or other securities of the Operator or create a right of first refusal
as a result thereof; provided, further, that the Company may, without consent or
approval from the Operator, assign its rights under this Article 15 to any
Affiliate of the Company.
Section 15.2    Acknowledgement regarding Consents. The Parties acknowledge that
all potential Transfers of ROFR Assets pursuant to this Article 15 are subject
to obtaining any and all required written consents of Governmental Authorities
and other third parties and to the terms of all existing agreements in respect
of the ROFR Assets, as applicable; provided, however, that the Operator
represents and warrants that, to its knowledge after reasonable investigation,
there are no terms in such agreements that would materially impair the rights
granted to the Company pursuant to this Article 15 with respect to any ROFR
Asset.

18



--------------------------------------------------------------------------------




Section 15.3    Procedures for Transfer of ROFR Asset.
(a)    In the event the Operator proposes to Transfer any of the ROFR Assets
(other than a grant of a security interest to a bona fide third-party lender or
a Transfer to an Affiliate of the Operator) pursuant to a bona fide third-party
offer (an “Acquisition Proposal”), then the Operator shall, prior to entering
into any such Acquisition Proposal, first give notice in writing to the Company
(a “Disposition Notice”) of its intention to enter into such Acquisition
Proposal. The Disposition Notice shall include any material terms, conditions
and details as would be necessary for the Company to determine whether to
exercise its right of first refusal with respect to the Acquisition Proposal,
which terms, conditions and details shall at a minimum include: the name and
address of the prospective acquirer (the “Proposed Transferee”), the ROFR Assets
subject to the Acquisition Proposal (the “Sale Assets”), the purchase price
offered by such Proposed Transferee (the “Offer Price”), reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
the Company to reasonably determine the fair market value of such non-cash
consideration, the Operator’s estimate of the fair market value of any non-cash
consideration and all other material terms and conditions of the Acquisition
Proposal that are then known to the Operator. To the extent the Proposed
Transferee’s offer consists of consideration other than cash (or in addition to
cash), the Offer Price shall be deemed equal to the amount of any such cash plus
the fair market value of such non-cash consideration. In the event the Company
and the Operator are able to agree on the fair market value of any non-cash
consideration or if the consideration consists solely of cash, the Company will
provide written notice of its decision regarding the exercise of its right of
first refusal to purchase the Sale Assets (the “ROFR Response”) to the Operator
within sixty (60) days of its receipt of the Disposition Notice (the “First ROFR
Acceptance Deadline”). In the event the Company and the Operator are unable to
agree on the fair market value of any non-cash consideration prior to the First
ROFR Acceptance Deadline, the Company shall indicate its desire to determine the
fair market value of such non-cash consideration pursuant to the procedures
outlined in the remainder of this Section 15.3 in a ROFR Response delivered
prior to the First ROFR Acceptance Deadline. If no ROFR Response is delivered by
the Company prior to the First ROFR Acceptance Deadline, then the Company shall
be deemed to have waived its right of first refusal with respect to such Sale
Asset. In the event (i) the Company’s determination of the fair market value of
any non-cash consideration described in the Disposition Notice is less than the
fair market value of such consideration as determined by the Operator in the
Disposition Notice and (ii) the Company and the Operator are unable to mutually
agree upon the fair market value of such non-cash consideration within sixty
(60) days after the Company notifies the Operator of its determination thereof,
the Operator and the Company will engage a mutually agreed upon, nationally
recognized investment banking firm that is not currently engaged in business
with either of the Parties to determine the fair market value of the non-cash
consideration. In the event the Parties are unable to agree upon an investment
banking firm, each Party will select a nationally recognized investment banking
firm, and the two investment banking firms so chosen will select a third
investment banking firm to serve as the investment banking firm for purposes of
this Article 15. The investment banking firm will determine the fair market
value of the non-cash consideration within thirty (30) days of its engagement
and furnish the Company and the Operator its determination. The fees of the
investment banking firm will be split equally between Parties. Once the
investment banking firm has submitted its determination of the fair market value
of the non-cash consideration, the Company will provide a ROFR Response to the
Operator within thirty (30) days after the investment banking firm has submitted
its determination (the “Second ROFR Acceptance Deadline” and together with the
First ROFR Acceptance Deadline, the “ROFR Acceptance Deadlines”). If no ROFR
Response is delivered by the Company prior to the Second ROFR Acceptance
Deadline, then the Company shall be deemed to have waived its right of first
refusal with respect to such Sale Asset.
(b)    If the Company elects in a ROFR Response delivered prior to the First
ROFR Acceptance Deadline or Second ROFR Acceptance Deadline, as applicable, to
exercise its right of first refusal with respect to a Sale Asset, within sixty
(60) days of the delivery of the ROFR Response, such ROFR Response shall be
deemed to have been accepted by the Operator and the Operator shall thereafter
enter into a purchase and sale agreement with the Company

19



--------------------------------------------------------------------------------




providing for the consummation of the Acquisition Proposal upon the terms set
forth in the ROFR Response. Unless otherwise agreed between the Company and the
Operator, the terms of the purchase and sale agreement will include the
following:
(i)    the Company will agree to deliver the Offer Price in cash (unless the
Company and the Operator agree that such consideration will be paid, in whole or
in part, in equity securities of the Company or of an Affiliate of the Company,
an interest-bearing promissory note or similar instrument, or any combination
thereof);
(ii)    the Operator will represent that it has valid fee or leasehold title, as
applicable, to the Sale Asset that is sufficient to operate the Sale Assets in
accordance with their historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable Sale Asset, plus any other such matters as the Company may approve
(and if the Company desires to obtain any title insurance with respect to the
Sale Asset, the full cost and expense of obtaining the same (including the cost
of title examination, document duplication and policy premium) shall be borne by
the Company);
(iii)    the Operator will grant to the Company the right, exercisable at the
Company’s risk and expense prior to the delivery of the ROFR Response, to make
such surveys, tests and inspections of the Sale Asset as the Company may deem
desirable, so long as such surveys, tests or inspections are neither destructive
nor invasive and do not damage the Sale Asset or interfere with the activities
of the Operator;
(iv)    the Company will have the right to terminate its obligation to purchase
the Sale Asset under this Article 15 if the results of any searches under
Section 15.3(b)(ii) or (iii) above are, in the reasonable opinion of the
Company, unsatisfactory;
(v)    the closing date for the purchase of the Sale Asset shall occur no later
than one hundred eighty (180) days following receipt by the Operator of the ROFR
Response pursuant to Section 15.3(a);
(vi)    the Operator and the Company shall use commercially reasonable efforts
to do or cause to be done all things that may be reasonably necessary or
advisable to effectuate the consummation of any transactions contemplated by
this Section 15.3(b), including causing its respective Affiliates to execute,
deliver and perform all documents, notices, amendments, certificates,
instruments and consents required in connection therewith;
(vii)    except to the extent modified in the Acquisition Proposal, the sale of
any Sale Assets shall be made on an “as is,” “where is” and “with all faults”
basis, and the instruments conveying such Sale Assets shall contain appropriate
disclaimers; and
(viii)    neither the Operator nor the Company shall have any obligation to sell
or buy the Sale Assets if any of the consents referred to in Section 15.2 has
not been obtained.
(c)    The Company and the Operator shall cooperate in good faith in obtaining
all necessary governmental and other third-party approvals, waivers and consents
required for the closing of the purchase and sale agreement described in Section
16.1(b). Any such closing shall be delayed, to the extent required, until the
third (3rd) Business Day following the expiration of any required waiting
periods under the Hart-Scott-Rodino Act; provided, however, that such delay
shall not exceed sixty (60) days following the one hundred eighty (180) days
referred to in Section 15.3(b)(v) (the “ROFR Governmental Approval Deadline”)
and, if governmental approvals and waiting periods shall not have been obtained
or expired, as the case may be, by such ROFR Governmental Approval Deadline,
then the Company

20



--------------------------------------------------------------------------------




shall be deemed to have waived its right of first refusal with respect to the
Sale Assets described in the Disposition Notice and thereafter the Operator
shall be free to consummate the Transfer to the Proposed Transferee, subject to
Section 15.3(d)(ii).
(d)    If the Transfer to the Proposed Transferee (%3) in the case of a Transfer
other than a Transfer permitted under Section 15.3(c), is not consummated in
accordance with the terms of the Acquisition Proposal within the later of (A)
one hundred eighty (180) days after the applicable ROFR Acceptance Deadline and
(B) three (3) Business Days after the satisfaction of all governmental approval
or filing requirements, if any, or (%3) in the case of a Transfer permitted
under Section 15.3(c), is not consummated within the later of (A) sixty (60)
days after the ROFR Governmental Approval Deadline and (B) three (3) Business
Days after the satisfaction of all governmental approval or filing requirements,
if any, then in each case the Acquisition Proposal shall be deemed to lapse, and
the Operator may not Transfer any of the Sale Assets described in the
Disposition Notice without complying again with the provisions of this Article
15 if and to the extent then applicable.
Article 16    Shutdown or Idling of Refinery.
Section 16.1    Shutdown or Idling of Refinery. In the event of a Permanent
Refinery Shutdown, the Operator shall have the right to purchase the assets
identified in Exhibit D (the “Designated Refinery Assets”) at their fair market
value at the time of sale in accordance with this Section 16.1.
(a)    A “Permanent Refinery Shutdown” shall be deemed to have occurred upon the
earlier of (i) the cessation of all or substantially all commercial operation of
the Refinery with no current intent on the part of the Company to resume all or
substantially all commercial operation thereof or (ii) a change to the
Refinery’s current SIC code (i.e., 4610) applicable to crude oil refining. The
Company shall exercise commercially reasonable efforts to provide the Operator
with at least sixty (60) days advance notice of a Permanent Refinery Shutdown.
(b)    The Operator may at any time during the two-year period following notice
of a Permanent Refinery Shutdown exercise its purchase option pursuant to this
Article 16 (the “Refinery Asset Purchase Option”) by providing written notice (a
“Refinery Asset Option Notice”) to the Company. Promptly upon receipt of such
Refinery Asset Option Notice, the Company shall provide the Operator and its
designees with access to such information regarding the Designated Refinery
Assets as shall be reasonable and customary for the Operator to conduct
diligence in accordance with Prudent Industry Practice on assets such as the
Designated Refinery Assets. The Operator shall have a period of not less than
ninety (90) days to evaluate such information.
(c)    The Operator and the Company shall, for a period of thirty (30) days
following completion of Operator’s diligence in accordance with Prudent Industry
Practice, negotiate in good faith to reach agreement on the terms for a purchase
of the Designated Refinery Assets by the Operator; provided, however, that the
Parties agree that: (i) the terms (including price) of any such purchase and
sale will be on terms customary for the sale of assets of this nature and
otherwise agreeable to both the Operator and the Company; (ii) the purchase
price shall be paid at closing in cash; (iii) the Company shall not be obligated
to make any representations as to the condition of the Designated Refinery
Assets or any portion thereof; (iv) the Operator shall not be required to
purchase the real property on which the Designated Refinery Assets are located
(in which case the Operator shall be entitled to lease or be granted easements
to all or a portion of such real property); (v) the Company shall convey all
operating and maintenance records reasonably necessary for the operation of the
Designated Refinery Assets; and (vi) the Company shall convey the Designated
Refinery Assets free and clear of any charge, claim, covenant, equitable
interest, equitable servitude, lien, option, pledge security interest, right of
first refusal, or other restriction of any kind, including any restriction on
use, transfer, receipt of income, or exercise of any other attribute of
ownership; provided, however, that the Company shall receive a

21



--------------------------------------------------------------------------------




reasonable easement with respect to the Designated Refinery Assets in order to
access such Designated Refinery Assets in connection with the Company or its
Affiliates potential refining operations.
(d)    If the Operator and the Company are unable to agree on the terms
(including price) for a sale of the Designated Refinery Assets, the Operator and
the Company shall engage a mutually agreed upon, nationally recognized
investment banking firm to determine any terms (including price) as to which the
Parties are unable to agree with respect to the sale of the Designated Refinery
Assets. In the event the Parties are unable to agree upon an investment banking
firm, each Party will select a nationally recognized investment banking firm,
and the two investment banking firms so chosen will select a third investment
banking firm to serve as the investment banking firm for purposes of this
Section 16.1. The investment banking firm shall: (i) base the terms of purchase
and sale on those that are reasonable and customary for the sale of industrial
assets such as the Designated Refinery Assets, subject to the provisions of this
Section 16.1; (ii) determine the fair market value of the Designated Refinery
Assets based on their then-current operations; and (iii) consider the age,
condition, maintenance history, replacement cost, ongoing operating costs,
regulatory enforcement actions or fines in effect and other factors the
investment banking firm considers relevant to fair market value.
(e)    All fees of the investment banking firm incurred in connection with the
Refinery Asset Purchase Option will be split equally between the Operator and
the Company.
(f)    Once the investment banking firm resolves all terms of the sale regarding
the Refinery Asset Purchase Option that the Parties are unable to agree upon,
the Operator will have the right, but not the obligation, for a period of ninety
(90) days from the investment banking firm’s resolution (such period, the
“Refinery Asset Option Period”) to purchase the Designated Refinery Assets on
terms (including price) agreed to by the Parties (as supplemented by any terms
determined by the investment banking firm). The Operator shall notify the
Company, in writing delivered during the Refinery Asset Option Period, of its
intention to purchase the Designated Refinery Assets. Failure to provide such
notice within the Refinery Asset Option Period shall be deemed to constitute a
decision by the Operator not to exercise its Refinery Asset Purchase Option.
(g)    If the Operator notifies the Company in writing during the Refinery Asset
Option Period of its intention to exercise its Refinery Asset Purchase Option,
both Parties shall be obligated to enter into an agreement incorporating the
terms (including price) either agreed to by the Parties or determined by the
investment banking firm. If the Operator fails to execute and deliver such an
agreement within sixty (60) days of expiration of the Refinery Asset Option
Period, the Operator’s Refinery Asset Purchase Option shall be deemed to have
lapsed.
Article 17    Event of Default: Remedies Upon Event of Default.
Section 17.1    Event of Default. Notwithstanding any other provision of this
Agreement, but subject to Article 26, the occurrence of any of the following
shall constitute an “Event of Default”:
(a)    any Party fails to make payment when due (i) under Article 3 within five
(5) Business Days after a written demand therefor or (ii) under any other
provision hereof within seven (7) Business Days;
(b)    other than a default described in Sections 17.1(a) or 17.1(c), if the
Company or the Operator fails to perform any material obligation or covenant to
the other under this Agreement, which is not cured to the reasonable
satisfaction of any other Party within fifteen (15) Business Days after the date
that such Party receives written notice that such obligation or covenant has not
been performed;

22



--------------------------------------------------------------------------------




(c)    any Party breaches any representation or warranty made by such Party
hereunder, or such warranty or representation proves to have been incorrect or
misleading in any material respect when made; provided, however, that if such
breach is curable, such breach is not cured to the reasonable satisfaction of
the other Party within fifteen (15) Business Days after the date that such Party
receives notice that corrective action is needed;
(d)    any Party files a petition or otherwise commences or authorizes the
commencement of a proceeding or case under any bankruptcy, reorganization or
similar law for the protection of creditors, or have any such petition filed or
proceeding commenced against it and such proceeding is not dismissed for sixty
(60) days; and
(e)    the Operator sells or permits the creation of, or suffers to exist any
security interest, lien, encumbrance, charge or other claim of any nature (other
than Permitted Liens or liens or liens that existed with respect to such Product
prior to the throughput by the Company or the Company Designee hereunder) with
respect to any of the Products.
Section 17.2    Termination in the Event of Default. Except as set forth in
Section 17.1(d), without limiting any other provision of this Agreement, if an
Event of Default with respect to the Company or the Operator (such defaulting
Party, the “Defaulting Party”) has occurred and is continuing, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement upon written notice to the Defaulting
Party.
Section 17.3    Other Remedies. Without limiting any other rights or remedies
hereunder, if an Event of Default occurs and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (a) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement, (b) reclaim and repossess any and all of its Products held at the
Terminal or elsewhere on the Operator’s premises, and (c) otherwise arrange for
the disposition of any of its Products in such manner as it elects.
Section 17.4    Set Off. If an Event of Default occurs, the Non-Defaulting Party
may, without limitation on its rights under this Article 17, set off amounts
which the Defaulting Party owes to it against any amounts which it owes to the
Defaulting Party (whether hereunder, under any other agreement or contract or
otherwise and whether or not then due). Any net amount due hereunder shall be
payable by the Party owing such amount within one (1) Business Day of
termination.
Section 17.5    No Preclusion of Rights. The Non-Defaulting Party’s rights under
this Section 17.5 shall be in addition to, and not in limitation of, any other
rights which the Non-Defaulting Party may have (whether by agreement, operation
of law or otherwise), including any rights of recoupment, setoff, combination of
accounts, as a secured party or under any other credit support. The Defaulting
Party shall indemnify and hold the Non-Defaulting Party harmless from all costs
and expenses, including reasonable attorney fees, incurred in the exercise of
any remedies hereunder.
Article 18    Indemnification.
Section 18.1    Indemnification by Operator. The Operator shall defend,
indemnify and hold harmless the Company, the Company Designee, their respective
Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Company Indemnitees”) from and against any Liabilities
directly or indirectly arising out of (a) any breach by the Operator of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of the Operator made herein or in connection herewith
proving to be false or misleading, (b) any failure by the Operator, its
Affiliates or any of their respective employees, representatives, agents or
contractors to comply with or observe any Applicable Law, or (c) injury,
disease, or death of any Person or damage to or loss of any property, fine or
penalty, any of which is caused

23



--------------------------------------------------------------------------------




by the Operator, its Affiliates or any of their respective employees,
representatives, agents or contractors in the exercise of any of the rights
granted hereunder or the handling or transportation of any Products hereunder,
except to the extent of the Company’s obligations under Section 18.2 below, and
except to the extent that such injury, disease, death, or damage to or loss of
property, fine or penalty was caused by the gross or sole negligence or willful
misconduct on the part of the Company Indemnitees, their Affiliates or any of
their respective employees, representatives, agents or contractors.
Notwithstanding the foregoing, the Operator’s liability to the Company
Indemnitees pursuant to this Section 18.1 shall be net of any insurance proceeds
actually received by the Company Indemnitees or any of their respective
Affiliates from any third party with respect to or on account of the damage or
injury which is the subject of the indemnification claim. The Company agrees
that it shall, and shall cause the other Company Indemnitees to, (i) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Company Indemnitees are entitled with respect to or
on account of any such damage or injury, (ii) notify the Operator of all
potential claims against any third party for any such insurance proceeds, and
(iii) keep the Operator fully informed of the efforts of the Company Indemnitees
in pursuing collection of such insurance proceeds.
Section 18.2    Indemnification by Company. The Company shall defend, indemnify
and hold harmless the Operator, its Affiliates, and their respective directors,
officers, employees, representatives, agents, contractors, successors and
permitted assigns (collectively, the “Operator Indemnitees”) from and against
any Liabilities directly or indirectly arising out of (a) any breach by the
Company of any covenant or agreement contained herein or made in connection
herewith or any representation or warranty of the Company made herein or in
connection herewith proving to be false or misleading, (b) any personal injury
incurred by any representative of the Company or the Company Designee (including
any Supplier Inspector or Company Inspector) while on the Operator’s property,
(c) any failure by the Company, the Company Designee, their respective
Affiliates or any of their respective employees, representatives (including any
Supplier Inspector or Company Inspector), agents or contractors to comply with
or observe any Applicable Law, or (d) injury, disease, or death of any Person or
damage to or loss of any property, fine or penalty, any of which is caused by
the Company, the Company Designee, their respective Affiliates or any of their
respective employees, representatives (including any Supplier Inspector or
Company Inspector), agents or contractors in the exercise of any of the rights
granted hereunder or the refining or storage of any Products hereunder, except
to the extent of the Operator’s obligations under Section 18.1 above, and except
to the extent that such injury, disease, death, or damage to or loss of
property, fine or penalty was caused by the gross or sole negligence or willful
misconduct on the part of the Operator Indemnitees, their Affiliates or any of
their respective employees, representatives, agents or contractors.
Notwithstanding the foregoing, the Company’s liability to the Operator
Indemnitees pursuant to this Section 18.2 shall be net of any insurance proceeds
actually received by the Operator Indemnitees or any of their respective
Affiliates from any third party with respect to or on account of the damage or
injury which is the subject of the indemnification claim. The Operator agrees
that it shall, and shall cause the other Operator Indemnitees to, (i) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Operator Indemnitees are entitled with respect to
or on account of any such damage or injury, (ii) notify the Company of all
potential claims against any third party for any such insurance proceeds, and
(iii) keep the Company fully informed of the efforts of the Operator Indemnitees
in pursuing collection of such insurance proceeds.
Section 18.3    EXPRESS REMEDY. THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE,
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF
THE INDEMNIFIED PARTIES.



24



--------------------------------------------------------------------------------




Article 19    Limitation on Damages.
Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, punitive, special, incidental or exemplary
damages, or for loss of profits or revenues (collectively referred to as
“Special Damages”) incurred by such Party or its affiliated Persons that arise
out of or relate to this Agreement, regardless of whether any such claim arises
under or results from contract, tort, or strict liability; provided, however,
that the foregoing limitation is not intended and shall not affect Special
Damages in connection with any third-party claim or imposed in favor of
unaffiliated Persons that are not Parties to this Agreement; provided, further,
that to the extent an indemnitor hereunder receives insurance proceeds with
respect to Special Damages that would be indemnified hereunder if not for this
Article 19, such indemnitor shall be liable up to the amount of such insurance
proceeds (net any deductible and premiums paid with respect thereto).
Article 20    Confidentiality.
Section 20.1    Obligations. Each Party shall use commercially reasonable
efforts to retain the other Party’s Confidential Information in confidence and
not disclose the same to any third party (other than a Company Designee,
provided the Company Designee has agreed to adhere to this Article 20, or any
Receiving Party Personnel) nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 20.1. Each
Party further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.
Section 20.2    Required Disclosure. Notwithstanding Section 20.1 above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall reasonably cooperate with
the disclosing Party (at the disclosing Party’s cost) in allowing the disclosing
Party to obtain such protective order or other relief.
Section 20.3    Return and Destruction of Information. Upon written request by
the disclosing Party, all of the disclosing Party’s Confidential Information in
whatever form shall be returned to the disclosing Party upon termination of this
Agreement or destroyed with destruction certified by the receiving Party,
without the receiving Party retaining copies thereof except that one copy of all
such Confidential Information may be retained by a Party’s legal department
solely to the extent that such Party is required to keep a copy of such
Confidential Information pursuant to Applicable Law, and the receiving Party
shall be entitled to retain any Confidential Information in the electronic form
or stored on automatic computer back-up archiving systems during the period such
backup or archived materials are retained under such Party’s customary
procedures and policies; provided, however, that notwithstanding any termination
or expiration of this Agreement, any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 20.3, and such archived or back-up Confidential
Information shall not be accessed except as required by Applicable Law for so
long as such Confidential Information is retained.
Section 20.4    Receiving Party Personnel. The receiving Party will limit access
to the Confidential Information of the disclosing Party to those of its
employees, attorneys and contractors that have a need to know such

25



--------------------------------------------------------------------------------




information in order for the receiving Party to exercise or perform its rights
and obligations under this Agreement (the “Receiving Party Personnel”). The
Receiving Party Personnel who have access to any Confidential Information of the
disclosing Party will be made aware of the confidentiality provisions of this
Agreement, and will be required to abide by the terms thereof. Any third-party
contractors that are given access to Confidential Information of a disclosing
Party pursuant to the terms hereof shall be required to sign a written agreement
pursuant to which such Receiving Party Personnel agree to be bound by the
provisions of this Agreement, which written agreement will expressly state that
it is enforceable against such Receiving Party Personnel by the disclosing
Party.
Section 20.5    Survival. The obligation of confidentiality under this Article
20 shall survive the termination of this Agreement for a period of two (2)
years.
Article 21    Choice of Law.
This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
Subject to Article 26, the Parties agree to the venue and jurisdiction of the
federal or state courts located in the State of Delaware for the adjudication of
all disputes arising out of this Agreement.
Article 22    Assignment.
Section 22.1    Assignment by the Company. Except as set forth in this Article
22, the Company shall not assign its rights or obligations hereunder without the
Operator’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (a) the Company may
assign this Agreement without the Operator’s consent in connection with a sale
by the Company of its inventory of Products, or all or substantially all of the
Refinery, including by merger, equity sale, asset sale or otherwise, so long as
the transferee: (i) agrees to assume all of the Company’s obligations under this
Agreement; and (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by the Company in its
reasonable judgment; and (b) the Company shall be permitted to make a collateral
assignment of this Agreement solely to secure financing for itself or any of its
Affiliates.
Section 22.2    Company Designee.
(a)    Without the Operator’s consent, the Company shall be permitted to assign
the Company’s rights to use, hold the Products in, and transport the Products
through, the Terminal pursuant to this Agreement, to the Company Designee.
(b)    The Company shall act as the Company Designee’s counterparty for all
purposes of this Agreement, and the Operator shall be entitled to follow the
Company’s instructions with respect to all of the Company Designee’s Products
that are transported or handled by the Operator pursuant to this Agreement
unless and until the Operator is notified by the Company Designee in writing
that the Company is no longer authorized to act as the Company Designee’s
counterparty, in which case the Operator shall thereafter follow the
instructions of the Company Designee (or such other agent as the Company
Designee may appoint) with respect to all the Company Designee’s Products that
are transported or handled by the Operator pursuant to this Agreement. The
Company shall be responsible for all the Company Designee’s payments to the
Operator hereunder; provided, however, that the Operator shall accept payment in
connection with this Agreement directly from any Company Designee and apply such
payments against amounts owed by the Company hereunder. All volumes throughput
by the Company Designee will be taken into account in the determination of
whether the Company has satisfied its Minimum Throughput Commitment. During any
time that this Agreement is assigned to the Company Designee, all provisions of
this Agreement, as amended or adjusted by this

26



--------------------------------------------------------------------------------




Article 22, shall be in full force and effect with respect to the Company
Designee and the Company Designee’s Products as if the Company Designee were
Party hereto in place of the Company.
Section 22.3    Assignment by the Operator. The Operator shall not assign its
rights or obligations under this Agreement without the prior written consent of
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that (a) subject to Article 15 hereof and Article VI
of the Omnibus Agreement, the Operator may assign this Agreement without such
consent in connection with a sale by the Operator of all or substantially all of
the Terminal, including by merger, equity sale, asset sale or otherwise, so long
as the transferee: (i) agrees to assume all of the Operator’s obligations under
this Agreement; (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by the Operator in
its reasonable judgment; and (iii) is not a competitor of the Company, as
determined by the Company in good faith; and (b) the Operator shall be permitted
to make a collateral assignment of this Agreement solely to secure financing for
the Operator and its Affiliates.
Section 22.4    Terms of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.
Section 22.5    Change of Control. The Parties’ obligations hereunder shall not
terminate in connection with a Change of Control; provided, however, that in the
case of a Change of Control, the Company shall have the option to extend the
Term as provided in Section 2.1, without regard to the notice period provided in
the fourth sentence of Section 2.1.
Article 23    Notices.
All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) if mailed by an internationally recognized
overnight express mail service such as Federal Express or UPS, one (1) Business
Day after deposit therewith prepaid; or (d) if by email, one (1) Business Day
after delivery with receipt confirmed. All notices will be addressed to the
Parties at the respective addresses as follows:
If to the Company:

PBF Holding Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Jeffrey Dill, General Counsel
Telecopy No: (973) 455-7562
Email: jeffrey.dill@pbfenergy.com

27



--------------------------------------------------------------------------------




with a copy, which shall not constitute notice, to:
PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Jim Fedena, Senior VP, Logistics
Telecopy No: (973) 455-7562
Email: jim.fedena@pbfenergy.com


If to the Operator:

PBF Logisitics LP
c/o PBF Logistics GP LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Matt Lucey
Telecopy No: (973) 455-7562
Email: matt.lucey@pbfenergy.com


with a copy, which shall not constitute notice, to:

PBF Logistics GP LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Jeffrey Dill, General Counsel
Telecopy No: (973) 455-7562
Email: jeffrey.dill@pbfenergy.com


or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
Article 24    No Waiver; Cumulative Remedies.
Section 24.1    No Waivers. The failure of a Party hereunder to assert a right
or enforce an obligation of the other Party shall not be deemed a waiver of such
right or obligation. The waiver by any Party of a breach of any provision of, or
Event of Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.
Section 24.2    Cumulative Remedies. Each and every right granted to the Parties
under this Agreement or allowed it by law or equity, shall be cumulative and may
be exercised from time to time in accordance with the terms thereof and
Applicable Law.
Article 25    Nature of Transaction and, Relationship of Parties.
Section 25.1    Independent Contractor. This Agreement shall not be construed as
creating a partnership, association or joint venture among the Parties. It is
understood that the Operator is an independent contractor with complete charge
of its employees and agents in the performance of its duties hereunder, and
nothing herein shall be construed to make the Operator, or any employee or agent
of the Operator, an agent or employee of the Company.  

28



--------------------------------------------------------------------------------




Section 25.2    No Agency. No Party shall have the right or authority to
negotiate, conclude or execute any contract or legal document with any third
person in the name of the other Party; to assume, create, or incur any liability
of any kind, express or implied, against or in the name of any of the other
Party; or to otherwise act as the representative of the other Party, unless
expressly authorized in writing by the other Party.
Article 26    Arbitration Provision.
Any and all Arbitrable Disputes (except to the extent injunctive relief is
sought) shall be resolved through the use of binding arbitration using, in the
case of an Arbitrable Dispute involving a dispute of an amount equal to or
greater than $1,000,000 or non-monetary relief, three arbitrators, and in the
case of an Arbitrable Dispute involving a dispute of an amount less than
$1,000,000, one arbitrator, in each case in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, as supplemented to
the extent necessary to determine any procedural appeal questions by the Federal
Arbitration Act (Title 9 of the United States Code). If there is any
inconsistency between this Article 26 and the Commercial Arbitration Rules or
the Federal Arbitration Act, the terms of this Article 26 will control the
rights and obligations of the Parties. Arbitration must be initiated within the
time limits set forth in this Agreement, or if no such limits apply, then within
a reasonable time or the time period allowed by the applicable statute of
limitations. Arbitration may be initiated by a Party (“Claimant”) serving
written notice on the other Party (“Respondent”) that Claimant elects to refer
the Arbitrable Dispute to binding arbitration. Claimant’s notice initiating
binding arbitration must identify the arbitrator Claimant has appointed.
Respondent shall respond to Claimant within thirty (30) days after receipt of
Claimant’s notice, identifying the arbitrator Respondent has appointed. If
Respondent fails for any reason to name an arbitrator within the 30-day period,
Claimant shall petition the American Arbitration Association for appointment of
an arbitrator for Respondent’s account. The two arbitrators so chosen shall
select a third arbitrator within thirty (30) days after the second arbitrator
has been appointed, and, in the of an Arbitrable Dispute involving a dispute of
an amount less than $1,000,000, such third arbitrator shall act as the sole
arbitrator, and the sole role of the first two arbitrators shall be to appoint
such third arbitrator. Claimant will pay the compensation and expenses of the
arbitrator named by or for it, and Respondent will pay the compensation and
expenses of the arbitrator named by or for it. The costs of petitioning for the
appointment of an arbitrator, if any, shall be paid by Respondent. Claimant and
Respondent will each pay one-half of the compensation and expenses of the third
arbitrator. All arbitrators must (a) be neutral parties who have never been
officers, directors or employees of the Operator, the Company or any of their
Affiliates and (b) have not less than seven (7) years’ experience in the energy
industry. The hearing will be conducted in the State of Delaware or the
Philadelphia Metropolitan area and commence within thirty (30) days after the
selection of the third arbitrator. The Company, the Operator and the arbitrators
shall proceed diligently and in good faith in order that the award may be made
as promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award Special Damages.
Notwithstanding anything herein the contrary, the Company may not dispute any
amounts with respect to an invoice delivered in accordance with Section 3.8 that
the Company has not objected to within one hundred twenty (120) days of receipt
thereof. No Event of Default shall occur if the subject matter underlying such
potential Event of Default is the subject matter of any dispute that is pending
resolution or arbitration under this Article 26 until such time that such
dispute is resolved in accordance with this Article 26.
Article 27    General.
Section 27.1    Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be valid and effective under
Applicable Law, but if any provision of this Agreement or the application of any
such provision to any person or circumstance will be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
hereof, and the Parties will negotiate in good faith with a view to substitute
for such provision a suitable and equitable solution

29



--------------------------------------------------------------------------------




in order to carry out, so far as may be valid and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.
Section 27.2    Entire Agreement. This Agreement, the Operation and Management
Services and Secondment Agreement and the Omnibus Agreement together constitute
the entire agreement among the Parties pertaining to the subject matter hereof
and supersede all prior agreements and understandings of the Parties in
connection therewith. No promise, representation or inducement has been made by
any of the Parties concerning the subject matter of this Agreement and none of
the Parties shall be bound by or liable for any alleged representation, promise
or inducement not so set forth.
Section 27.3    Time is of the Essence. Time is of the essence with respect to
all aspects of each Party’s performance of any obligations under this Agreement.
Section 27.4    No Third-Party Beneficiaries. It is expressly understood that
the provisions of this Agreement do not impart enforceable rights in anyone who
is not a Party or successor or permitted assignee of a Party; provided, however,
that upon written request from the Company, this Agreement will be amended by
the Parties to make any Company Designee or lender or intermediator of the
Company or any Company Designee a third-party beneficiary hereof.
Section 27.5    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
Section 27.6    Survival. All audit rights, payment, confidentiality and
indemnification obligations and obligations under this Agreement shall survive
the expiration or termination of this Agreement in accordance with their terms.
Section 27.7    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.
[Remainder of Page Intentionally Left Blank]





30



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first set forth above.


 
 
COMPANY:
 
 
 
 
 
 
 
PBF HOLDING COMPANY LLC

 
 
 
 
 
 
 
By:
/s/ Jeffrey Dill
 
 
 
Name:
Jeffrey Dill
 
 
 
Title:
Secretary
 
 
 
 
 





 
 
OPERATOR:
 
 
 
 
 
 
 
PBF LOGISTICS LP
 
 
By: PBF LOGISTICS GP LLC, its general partner
 
 
 
 
 
 
 
By:
/s/ Jeffrey Dill
 
 
 
Name:
Jeffrey Dill
 
 
 
Title:
Secretary
 
 
 
 
 














SIGNATURE PAGE TO THE TOLEDO TRUCK UNLOADING & TERMINALING AGREEMENT



--------------------------------------------------------------------------------




Exhibit A    

Ancillary Services Fees


 
Service
Fee or Specification
1.    
Metering
To be agreed upon, if applicable during the Term.
2.    
Truck Management
To be agreed upon, if applicable during the Term.
3.    
 
 
4.    
 
 
5.    
 
 
6.    
 
 
7.    
 
 
8.    
 
 
9.    
 
 



If any additional ancillary services are requested by the Company in accordance
with the Agreement, the Parties shall reasonably negotiate to determine the
appropriate rates to be charged for such services.







EXHIBIT A


A-1





--------------------------------------------------------------------------------




Exhibit B    

Product


Product:
Crude Oil
Product Specifications:
API 30 – 45
H2S < 10 ppm in breathing zone
TVP < 11.1 psi
Pour Point < 0 degf





EXHIBIT B


B-1





--------------------------------------------------------------------------------




Exhibit C    

Nomination and Scheduling


Nominations and Scheduling.
The Company will provide to the Operator, by email or facsimile, or by other
means mutually agreed by the Operator and the Company from time to time, no
later than the twenty-fifth (25th) day of each calendar month throughout the
Term, a good faith monthly nomination (a “Nomination”) of the volume of Crude
Oil that the Company projects it will deliver to the Terminal by truck during
the following calendar month (to be delivered to the Terminal on a ratable basis
throughout such month). The volume will be broken down per grade per supplier.
The Company will provide the Operator with intra-month revisions with respect to
the Company’s then-current Nomination when information becomes available.
 

EXHIBIT C


C-1





--------------------------------------------------------------------------------




Exhibit D    

Designated Refinery Assets
Designated Refinery Assets
•    LACT Units piping (16-746, 16-738, 16-740, 16-736, 16-764, 16-765)
•    LACT common header (16-729, 16-763)
•    TK405 fill from LACTs & Transmix (16-730)
•    Crude tank (TK405) and associated fire suppression system
•    LPG building
•    Security Shack on Wheeling St.
•    Emergency Response Equipment (specifically?)
•    69Kv electrical feed along Railroad ROW from Toledo Edision
•    Firewater piping, pumps and firewater reserve capacity (pond) in tank farm
2
•    Local fire extinguishers at LACT units
•    Mutual Aid contract with Oregon Fire Department
•    Land occupied by the Truck Unloading Terminal
•    Land or ROW for areas additional assets identified above
•    Equipment to enable future tie into crude pipelines:
◦    Common lines
▪    TK405 booster (P-16019)
▪    P-16019 discharge line (16-137)
◦    SXL crude line
▪    Crude charge pumps suction line (16-8)
▪    Crude charge pumps (P-1655A & B)
▪    Crude charge pumps discharge line (16-5)
▪    New spool to tie in line 16-5 to SXL crude delivery line (16-65)
◦    BPL
▪    New spool to tie in line 16-137 to existing intermediate feed transfer line
(16-327)
▪    Intermediate feed transfer line (16-15)
▪    Intermediate feed transfer line (16-312)
▪    Buckeye pump suction manifold (16-202)
▪    Buckeye pump suction manifold (16-725)
▪    Buckeye pump (P-16132)
▪    Buckeye pump discharge manifold (16-726)
▪    Buckeye line (Line 417)    
◦    Mid Valley    
▪    New spool to tie in line 16-137 to existing intermediate feed transfer line
(16-327)
▪    Intermediate feed transfer line (16-15)
▪    Intermediate feed transfer line (16-312)
▪    Buckeye pump suction manifold (16-202)
▪    Buckeye pump suction manifold (16-725)
▪    Buckeye pump (P-16132)
▪    Buckeye pump discharge manifold (16-726)
▪    New spool to tie in pump discharge manifold (16-726) to Mid Valley crude
deliver line
    





EXHIBIT D


D-1





